UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6470



KEITH THOMAS,

                                            Plaintiff - Appellant,

          versus


KATHLEEN M. KAHOE, Assistant Attorney General;
GEORGE W. BUSH, President; MR. MUELLER,
Director of the FBI; MR. GONZALES, United
States Attorney General; JOHN DOE, Federal
Detention Center in Alexandria,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:05-cv-01426-LMB)


Submitted: May 16, 2006                          Decided: May 24, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keith Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Keith Thomas appeals a district court order dismissing

his complaint as frivolous.       We have reviewed the record and the

district court’s order and agree with the district court.          Thomas’

complaint was completely frivolous.        Accordingly, we dismiss the

appeal as frivolous.     We also deny his motion for an injunction.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 DISMISSED




                                  - 2 -